DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 17 recites “the torque transmitting” which should be “the torque transmitting coil”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  claim 1 reties “inflatable member” which should be “an inflatable member”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the array of at least three same-shaped eccentric burrs" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 9 will be interpreted as depending from claim 7. Appropriate correction is required.
Claim 10 recites the limitation "the distal-most eccentric burr" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 9 (the claim from which claim 10 depends) will be interpreted as depending from claim 7. Appropriate correction is required.
Allowable Subject Matter
Claims 1-8 and 14-19 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Claims 9-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, alone or in combination, fails to teach or render obvious (in addition to the other limitations of claim 1): a depressible actuator configured to activate rotation of the drive shaft and being mounted to the carriage such that both the depressible actuator and the carriage are simultaneously translatable relative to the housing while the actuator is in a depressed state to activate rotation of the drive shaft within the longitudinal sheath lumen. The closest prior art references include Moberg (US 2011/0306995 A1); Rosenthal et al. (US 9,498,600 B2); Ressemann et al. (US 5,501,694).
Moberg teaches an atherectomy device having a depressible actuator (switch, see [0045]) configured to activate rotation of the drive shaft (see [0045]). Moberg fails to teach the depressible actuator being mounted to the carriage such that both the depressible actuator and the carriage are simultaneously translatable relative to the housing while the actuator is in a depressed state to activate rotation of the drive shaft within the longitudinal sheath lumen.
Rosenthal teaches an atherectomy device having a depressible actuator (button, switch, etc., see col. 5 ln. 46-52). Rosenthal fails to teach the depressible actuator configured to activate rotation of the drive shaft being mounted to the carriage such that both the depressible actuator and the carriage are simultaneously translatable relative to the housing while the actuator is in a depressed state to activate rotation of the drive shaft within the longitudinal sheath lumen.
Ressemann teaches an atherectomy device having a depressible actuator (switch 30, see col. 5 ln. 50 - col. 6 ln. 15) configured to activate rotation of the drive shaft (see col. 5 ln. 50 - col. 6 ln. 15). Ressemann fails to teach the depressible actuator being mounted to the carriage such that both the depressible actuator and the carriage are simultaneously translatable relative to the housing while the actuator is in a depressed state to activate rotation of the drive shaft within the longitudinal sheath lumen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771